John G. Roberts, Jr.: We'll hear argument first this morning in Case 06-969, Federal Election Commission versus Wisconsin Right to Life, and Case 06-970, Senator McCain versus Wisconsin Right to Life. General Clement.
Paul D. Clement: Mr. Chief Justice, and may it please the Court: In McConnell against FEC this Court upheld Title II's restrictions on electioneering communications by unions and corporations against facial attack. In doing so, this Court reviewed a voluminous record and concluded that the vast majority of the ads that had been run in previous cycles and came within the statutory definition could constitutionally be regulated by Congress. Accordingly, this Court rejected the overbreadth challenge and upheld the statute on it face. To be sure, the last time this case was before the Court the Court made clear that nothing in McConnell foreclosed an opportunity for as-applied challenges to the statute and the Court remanded the case for that purpose. But to be consistent with McConnell's overbreadth decision, any as-applied challenge cannot have the effect of calling into question a substantial percentage of the statute's applications. Yet the district court's decision below has precisely that forbidden effect. There is nothing atypical about the three ads that are before this Court. Indeed, they closely resemble the Jane Doe hypothetical ads that this Court identified at page 127 as the prototype of ads that, although they took the form of issue ads, nonetheless were functionally equivalent to express advocacy.
Antonin Scalia: Maybe we were wrong last time.
Paul D. Clement: Well, Justice Scalia, I don't think you were wrong, and I suppose that obviously you thought the rest of the Court was wrong in McConnell, and if the Court wants to reconsider that decision... I mean, that's an option the Court can take in the appropriate case. I would suggest that this is not the appropriate case for a number of reasons, not the least of which is that I think it was briefed in this case really as something of an afterthought, not as a principal focus of the briefing. In the McConnell case this Court, as you well remember, had an unbelievably exhaustive record before it in making a judgment about the facial constitutionality of the law.
Antonin Scalia: Well, we didn't have a concrete case such as this one, in which the assertions of the other side are very appealing as far as the rights of citizens to band together for an issue ad, even an issue ad that names somebody who's up for election within, within 90 days. We didn't that have appealing case before us. Now that we have it before us and now that you tell us that this is a typical case, maybe we were wrong about the overbreadth challenge before.
Paul D. Clement: With respect, I don't think you were. And although you didn't have this case before you, you had many, many concrete cases before you that are really indistinguishable from this case. You had the--
John G. Roberts, Jr.: How are we supposed to decide whether this case... if you think it's important to our resolution, how are we supposed to decide whether this particular case is typical or not?
Paul D. Clement: --Well, I guess it's hard for me to say how you would decide whether it's typical. I'm not sure that's the question.
John G. Roberts, Jr.: I think it's very hard to determine. Therefore, I think it's hard to determine in the abstract whether its inconsistent with the conclusion in McConnell that a vast majority of the cases would not be covered or if it's inconsistent with it.
Paul D. Clement: Well, Mr. Chief Justice, let me try to come at it this way, which is to say I would have thought that if you're not going to overturn McConnell, you're just going to apply it and say, well, what kind of as-applied challenges are left, I would have thought that what you would have in mind is ads that had an identifiable characteristic that marked them as being outside of the mainstream and somehow different from most of the ads. And so--
John G. Roberts, Jr.: That gets back to my same question: How do we know that this is or is not outside the mainstream. We have just the three ads that are at issue here. It's not as if we have a survey of all the ads that are run during the blackout periods in particular election cycles. How do we tell whether this is within the mainstream or not?
Paul D. Clement: --One strong indicator that these are in the mainstream is how close they are to the Jane Doe hypothetical that this Court identified as the prototype of the kind of ads that, although they took the form of issue ads, they looked like issue ads, they really were indistinguishable from and the functional equivalent of express advocacy.
Ruth Bader Ginsburg: General Clement, that Jane Doe ad was in the record last time. They were others, weren't there, the issue ads?
Paul D. Clement: There were hundreds. I mean, as you well remember, there were hundreds of ads in the record. And this Court was able to draw conclusions about them both by looking at some of the specifics, but also looking at the forest, if you will. One of the things they recognized, for example, is that these ads weren't turning up uniformly wherever issues were being debated. These ads turning up in the close elections, in the close races. And there was--
John G. Roberts, Jr.: Counsel, the Court in McConnell used the term, as you've used it this morning, "vast majority". What is that? Is 70 percent a vast majority, so that 30 percent of the ads are going to be outside of that and would be candidates for this as-applied challenge?
Paul D. Clement: --No, no, Mr. Chief Justice, because the Court used 70 percent, it could mean 80 percent, it could mean 90 percent. Equally importantly, on page 207 of the opinion, when it was specifically addressing overbreadth, it made the argument, it made the conclusion, that both in absolute and relative terms this statute was not substantially overbroad. And it seems to me then at a minimum for any as-applied challenge to be consistent with that overbreadth determination, it can't have the effect of opening up the statute wide open such that on a going forward basis the majority, certainly a substantial number, percentage, inconsistent with an overbreadth holding, of the ads that would be run by unions and corporations within the last 60 days of the election would qualify for the exception. That just seems inconsistent with the overbreadth holding.
Antonin Scalia: Well, did that statement refer only to issue ads, or did it refer to all ads?
Paul D. Clement: It referred to all ads that would come within the statutory prohibition.
Antonin Scalia: Right, and here we are dealing with a subset of all ads and that is issue ads. So that statement doesn't necessarily speak to whether, you know, a vast majority of all issue ads have to be--
Paul D. Clement: But with respect, Justice Scalia, there were so many issue ads in the record in McConnell that if issue ads were an appropriate category for as-applied challenges, it would have been impossible for this Court to reject the overbreadth burden.
Antonin Scalia: --I don't know if that's so. So long as that statement applied to the totality of ads, many of which were ads just directed at defeating particular candidates, I don't see how you can see that we're bound by that statement.
Paul D. Clement: Well, Justice Scalia, the only other obvious candidate that we could carve out would be express advocacy. And the Court was clear in footnote 18 of the opinion what percentage that was, 4 to 5 percent. So as to the 95 percent of the ads that didn't engage in express advocacy, this Court still had no difficulty concluding that the vast majority of them were within Congress' conception of the purposes of the4 statute--
Antonin Scalia: Everything that is not express advocacy is an issue ad? The world is divided into express advocacy and issue ads?
Paul D. Clement: --That's one way to divide it. You're using the term "issue ad".
Antonin Scalia: I wouldn't divide it that way. I would think there are a lot of express advocacy ads. I think there are a lot of non-express advocacy ads that are not issue ads.
Paul D. Clement: Justice Scalia, you're use the term "issue ad" as if it's self-defining. I don't view it that way. And I mean, even Appellee has tried to narrow it to grassroots lobbying. Now, of course there's a problem with the grassroots lobbying argument and that is it was made to this Court in McConnell, and at that time the nature of the argument wasn't, oh, grassroots lobbying, that's a sort of idiosyncratic or atypical application that would give rise to a narrow as-applied exception. No, the argument there, and a great illustration is Appellee's national affiliate, National Right to Life. At pages 6 and 7 of the reply brief in McConnell, they argued about grassroots lobbying and said, boy, this statute applies to grassroots lobbying, therefore it's substantially overbroad.
John G. Roberts, Jr.: You're suggesting the district court decision is not consistent with McConnell. But it seems that your approach today is inconsistent with our decision last year that you can have as-applied challenges. You're suggesting that if we allow this as-applied challenge to go forward that we have to facially strike down the section.
Paul D. Clement: Oh, Mr. Chief Justice, I'm not saying that. My point is that not all as-applied challenges are created equal.
John G. Roberts, Jr.: So tell me what one, an ad that would succeed in an as-applied challenge looks like, or what the standard would be that we would apply in a way that you think would not call into question the decision in McConnell about Section 203?
Paul D. Clement: Well, let me give you a couple of as... I mean, look, my job is to defend the constitutionality of the statute on its face and as applied. So I'm not suggesting that any of these as-applied challenges would necessarily success or I wouldn't be up here trying to make some argument in defense of the statute. But let me give you--
John G. Roberts, Jr.: What you're saying, though, is if this as-applied challenge succeeds you're saying the only way we can do that is if we think that the statute is facially unconstitutional. I'm just trying to see if there's a way of--
Paul D. Clement: --Sure.
John G. Roberts, Jr.: --approaching this as-applied challenge in a way that doesn't require us to revisit that prior--
Paul D. Clement: Absolutely.
Antonin Scalia: It doesn't your case, with me at least, for you to tell us that it is your job to say that no as-applied challenge will suffice.
Paul D. Clement: Well then, let me give you an--
Antonin Scalia: I mean, that doesn't-- inspire me with confidence in what you're telling us.
Paul D. Clement: --Let me give you some inspirational as-applied challenges that would be better as-applied challenges than this one. A challenge by a 501(c)(3) corporation that has difficulty separating up a separate segregated fund. Much better as-applied challenge. The challenge that was brought in the Maine case that you have before you in another... in another petition or another appeal, that was a challenge to an ad that was run in an unopposed primary. That starts to sound like a pretty good as-applied challenge.
Antonin Scalia: No. There is... there is a claim here that there... that there was difficulty in setting, setting up a fund in time to do what had to be done with respect to this issue, which was a distinctive issue that had come up and they said we didn't have time to set up a... a... a... a separate PAC that, that would effectively meet the problem. Why isn't that distinctive enough?
Paul D. Clement: With respect,-- Justice Scalia, it would be a better case if that were the claim. There's no doubt that appellee has a, a PAC, a separate segregated fund. To their claim isn't that they didn't have one. Their claim is it was underfunded vis a vis what it would cost to fund these ads. But that itself is clearly a conscious decision, because if you look at how much money they had in their PAC in 2000, they had 155,000 or something like that in their PAC. Plenty to pay for this ad. This time around they had 13,000. Now why is that? It's pretty clear from the record that they shifted their emphasis not to getting money for their PAC, but to get money in their general corporate treasury to fund these ads. And so they raised 300 million dollars in corporate funds. But that's not hat doesn't make this a good as-applied challenge.
John G. Roberts, Jr.: --Can I, can I understand you to suggest we ought to draw a distinction in as-applied challenges between a 501(c)(3) organization and a corporation?
Paul D. Clement: I think--
John G. Roberts, Jr.: That is not a 501(3)(3) corporation?
Paul D. Clement: --I think, I think a 501(c)(3) corporation has a much better as-applied challenge if they can bring it. And that's the as-applied challenge that's sort of been discussed in some of the amicus briefs. The problem is Appellee is not in a position to do that, because they are a 501(c)(4) corporation. Another example of a better challenge would be the Chief Justice's hypothetical from the earlier argument which would be a corporation that runs a series of ads and then wants to continue to run them during the election cycle. Well, that's not guilty this case, but it well could be. The filibuster issue isn't something that came like a bolt out of the blue on the eve of the election. Throughout 2003, there were filibusters in the Senate on a pretty regular basis.
Anthony M. Kennedy: We all... we all know... maybe... I think, I think it's accepted, that the public only tunes in to the political dialogue shortly before the election. That's the time in which you... in which you reach the public. So the fact that the filibuster has been going on for a long time is... I don't think answers the question as to how speech can be the most effective.
Paul D. Clement: Well, Justice Kennedy, I don't see... you may be right that certainly people do tend to focus on issues in the context of an election. But I think the record in this case does not bear out the conclusion that people only care about them at those times or that groups don't bother running ads at other times. I mean if you look at the 2005 time frame, the record reflects that a number of groups, not Appellee, but a number of groups had issue ads addressing the filibuster issue. And what's interesting about that to me is if you look at joint appendix 45 and 46 for the examples they were able to do it in terms of tag line, "Earth, call the Senate". And if, if Appellee had run those same ads which would capture the issue, then they wouldn't even have come within the statute. So it does illustrate both that this is an issue that drew enough public interest to generate ads at different time periods, not just in the reelection context, and even when did it that, it was possible to engage on the issue without coming within the confines of the statute. So it just seems like--
Anthony M. Kennedy: Are, are there frequent issues... instances in the political process, do you think, in which the public runs an ad against a, a candidate knowing the candidate is probably going to win anyway, he or she is from a safe district, or it's very difficult. But they want to run the ad anyway in order to affect his conduct or her conduct once they're reelected, so that they'll take a different position, a second look.
Paul D. Clement: --Justice Kennedy--
Anthony M. Kennedy: It... it seems to me logically that's possible. I just don't know if that, if that happens very often.
Paul D. Clement: --Justice Kennedy, it's certainly possible. I don't think it's common, though. And the reason I say that is just to go back to the record in McConnell, the one thing the record there made pretty clear is when you got to the period 60 days before the election, these ads were not being ran in a way that would have some random distribution that you might expect if they were just interested in the issues or just interested uniformly in all reelections. These ads were really concentrated in the close districts. I mean one of the lines that stick out in my mind from the record is in trying to fund money for these so-called issue ads, the Club for Growth executives said "we need money for these issue ads because they make all the difference in close elections. "
Antonin Scalia: Well now... but... yes, it may make the difference in a close election but it is also, it is also likely to be more effective with regard to the Senator that you... whose vote you want on the issue. Are you, are you going to waste your, waste your money in, in those districts where the Senator is not going to vote the way you want no matter what? The situation you pose is precisely the one where you would want your issue ad to run.
Paul D. Clement: Well, Justice Scalia, if your point is that there may be an interest in trying to leverage the upcoming election to get somebody's attention--
Antonin Scalia: Of course.
Paul D. Clement: --I think--
Antonin Scalia: To get the Senator's attention.
Paul D. Clement: --Sure.
Antonin Scalia: The Senator who is, who is at risk is likely, is likely to listen. The Senator who has a safe seat is not.
Paul D. Clement: No doubt that's true. But I think it also implicates the, the interests of Congress in the statute that this Court recognized and upheld on its face. When, when the whole point is, we're not just interested in this issue in the abstract, and we're not running this issue just because there's a pending vote in Congress; we're interested in running this ad because it's a pretty effective vehicle both to defeat this candidate's reelection chances, but if we don't succeed on that maybe we'll convince him to change his mind.
Antonin Scalia: You can't tell which of the two they had in mind. Whether they wanted the Senator defeated or they wanted to put enough pressure on the Senator that he would change his vote with regard to the filibuster. I would think that the latter is more likely the motive than the former. And why do you assume the worst?
Paul D. Clement: Well... I don't know, the fact that by the time they ran these ads Senator Feingold voted 20 times out of 20 to filibuster suggests to me that they probably concluded that the best to get a Wisconsin Senator who wouldn't filibuster was to change senators not to change to change Senator Feingold's mind.
Ruth Bader Ginsburg: The relevance of this same group having a poll strongly opposed Feingold every time he ran for election. It's no secret that they were opposed to his candidacy.
Paul D. Clement: No. That's absolutely right, Justice Ginsburg. And obviously the statute itself in its bright line test doesn't make you get into those kind of inquiries. But if their claim, if they come into court and say well, we had a pure heart; we didn't have an intent to affect the election--
Antonin Scalia: But this is... this is the First Amendment. We don't make people guess whether their speech is going to be allowed by Big Brother or not. If you are going to cut off the speech, there ought to be a clear line. Not whether... whether I, I had ads against Feingold in the past or whether Feingold voted 20 times against this or, or half of the time against this. It seems to me you need a clear First Amendment line. And you're not giving us any.
Paul D. Clement: --Sure I am, Justice Scalia. I'm giving you the statute, on its face, which couldn't be clearer. If you want to have as-applied exceptions, if you want to go down the road, to quote the Chief Justice in dissent in MCFL, of creating "barely adumbrated exceptions", you may inject some vagueness. Now that may be necessary. And there may be as-applied challenges out there that do the trick without creating vagueness. But I don't think this is the one. And just because the first as-applied challenge you see is a problematic one doesn't mean this aren't better as-applied challenges out there. If I could reserve the balance of my time.
John G. Roberts, Jr.: Thank you, General Clement. Mr. Waxman.
Seth P. Waxman: Mr. Chief Justice, and may it please the Court. I'd like to... I'd like to address three points that came up at the earlier part of the argument. First of all, I'd like to, I think just with respect correct a premise of one of Justice Scalia's questions. Then I would like to address the two questions that I think I heard the Chief Justice ask, which is how do we know that the this is an atypical ad, and what would the standard... what standard would a court apply in adjudicating as-applied challenges? And then finally, assuming there's time permitting I'd like to address the question of why we shouldn't revisit McConnell which I think was posed both by the Chief Justice and by Justice Scalia. First, as to the premise, Justice Scalia, and it relates to what the predicate was of the now famous vast majority reference. I'm quoting from... it's entirely clear from this Court's opinion and I believe it's on page 207 that the referent was issue ads. In fact, what this Court said was the precise percentage of issue ads that clearly identified a candidate and were aired during those relatively brief pre-election time spans but had no electioneering purpose is a matter of dispute between the parties and among the judges on the district court. Nevertheless, the "vast majority" of ads clearly had such a purpose.
John G. Roberts, Jr.: Is that, is that your test, if it has any electioneering purpose?
Seth P. Waxman: We think the test is whether or not it is as this Court indicated, I think, whether it's the functional equivalent of express advocacy. It doesn't use the magic words but does it have the same effect, that is, the test that this Court should... not this Court, a district court adjudicating an as-applied challenge that is based on the content of the ad not the sort of as-applied challenge brought in MCFL or Brown versus the Socialist Workers Parties that relate to the nature of the speaker, but one that's based on the content requires the challenger to show okay, in a context of a statute that is facially valid and can constitutionally be applied to the vast majority of ads that are covered by the definition of electioneering communications, he needs to come in and show that with respect to this ad, it has characteristics such that no reasonable voter could view it as promoting, attacking, supporting or opposing a candidate.
John G. Roberts, Jr.: Do we, do we usually place the burden when we're applying strict scrutiny under the First Amendment on the challenger to prove that they're allowed to speak, as opposed to the Government to prove... to carry the burden that they can censor the speech?
Seth P. Waxman: Well, you... I think the rule is quite clear that you never do that. This strict scrutiny clearly applies here. But in the context of a... the application of a statute that has already been upheld as facially constitutional in the vast majority of applications, the Government doesn't have the burden of reconvincing the district court the... what the... the very things that the Supreme Court has already decided.
Antonin Scalia: That vast majority thing, is that a... was that the holding of the case? I mean--
Seth P. Waxman: It--
Antonin Scalia: --Every... every... every word that we it uttered in that prior case is law? I mean, what if... am I free to think... is the lower court free to think that maybe it is really not the vast majority? But just because we said vast majority, it is like writing it into the statute?
Seth P. Waxman: --It's... well, we would have an awful lot of laws if everything you wrote constituted law and a holding.
Antonin Scalia: Yeah.
Seth P. Waxman: But that statement and a statement that follows shortly after it on the following page were essential to this Court's decision that applying the strictest possible scrutiny, this law was very narrowly tailored.
Samuel A. Alito, Jr.: But the test as to any ad is whether any reasonable person could view the ad as... as an electioneering ad?
Seth P. Waxman: I think... well, an electioneering ad, Justice Alito, I think puts too much of a burden on it.
Samuel A. Alito, Jr.: Any reasonable person could view it as what?
Seth P. Waxman: I think that what a district court would say is could a reasonable voter in the targeted electorate have understood that this ad was in part promoting, attacking, supporting, or opposing? The, The acronym is PASO.
Samuel A. Alito, Jr.: The same group has long had ads on a particular issue, and let's say a particular candidate's position on the issue is very well known to people who pay attention to public affairs. And let's say we're in the black out period and now important vote is coming up on Congress on that very issue. If the group continues to run the ad on that issue, that... a reasonable person could view that as, as saying something about the election, couldn't it? Couldn't that person?
Seth P. Waxman: I, I would think so. If it--
Samuel A. Alito, Jr.: That would be prohibited?
Seth P. Waxman: --Well, it would depend, as your question suggests, on the context in which the ad is run. Now I want to make two points with respect to your inquiry. Number one, as this Court has reiterated, we're not talking about a ban here. Any one of these ads can be run so long as it is funded the same way that the election law requires them all to be funded. That is, with money that--
Samuel A. Alito, Jr.: What do you... what do you make... what do you make of the fact that there are so many advocacy groups that say this is really impractical?
Seth P. Waxman: --I... I love it. And I'm going to give you the ACLU as an example because many... their brief is quite powerful. They and the other amici who provide a growing table of amicus briefs every time this issue comes up, have never, ever, brought their own as-applied challenge, although those these groups are not shy to litigate when they think important rights are in effect. They have been in the three years since this Court decided McConnell, and in the year since this Court made clear what I think we had assumed, which is this statute is... it is open season on as-applied challenges. There have been precisely two as as-applied challenges brought, both brought by the counsel in this case. The ACLU's brief which is as representative as any other says look at these ads that we've been running about really important issues: The war in Iraq, Guantanamo, etcetera, etcetera, here is the text of the ad. If we had put onto a tag line of that ad, please call Senator so and so and tell him no, we wouldn't be allowed to do it. Well, you know what? With one exception that I'll explain in a minute, in its 90-year history, the ACLU has never... way before Bickler was passed, even outside the 60-day period, they never put that line on. And you know why? It's because they have pledged to their members and to the public that they will not engage in electioneering of any sort. They are completely nonpartisan and they don't ever want to be understood to the contrary, and so they never utter those words.
John G. Roberts, Jr.: I think it's an important part of their exercise of First Amendment rights to petition their senators and congressmen, and to urge others to... as in these ads... contact your senators, contact your congressmen. Just because the ACLU doesn't do that doesn't seem particularly pertinent to me.
Seth P. Waxman: Well, though, I mean, I think it does demonstrate a few things. First of all, it is entirely possible, as this Court reiterated in McConnell, for the exact same message or an equally effective message to be given at any particular time. If the ACLU or the National Rifle Association or any of the other groups that never wants to actually bring an as-applied challenge but always wants to say oh no, no, no, this is horrible, wants to run an ad, as this Court has... they can establish a separate segregated fund. And if they come in and convince a court that that's impractical or impossible, maybe they get an as-applied challenge.
Antonin Scalia: Is this true of the NRA also? Is it the case that they have never targeted, so to speak, a particular legislator?
Seth P. Waxman: I don't think anybody would claim that. Even the--
Antonin Scalia: I don't think they would either. Why pick on the ACLU?
Seth P. Waxman: --I'm not... I wasn't... I don't mean to pick on the ACLU. I think highly of both organizations and many of the amici that are arrayed against me. The point is that I use the ACLU as an example because the reason they never put, they never name a congressman is because they don't want their ads to be perceived as breaking faith with what they tell the public. As for the NRA, the NRA actually did bring a challenge against the FEC in the D.C. Circuit and said, "we don't really qualify under MCFL because we take some corporate funds, but it's de minimis and we think that's what the Supreme Court had in mind. " "You know what? " "They won. " "But they can't take yes for an answer. " "They want to establish that this law is facially unconstitutional. " "And that does go to the point I think, if I may, as to why... well, it... why you shouldn't reexamine McConnell for first principles. " But let me just say in response to your very first question, Mr. Chief Justice, that the reason that we know that this ad is typical is, as this Court created, articulated the paradigm of an electioneering communication, the test in the Jane Doe example, and this case is materially indistinguishable from the Jane Doe ad. That is one that, quote, "condemns Jane Doe's record on a particular issue before exhorting viewers to call Jane Doe. " Here we've got an ad that denounced the, quote, "group of Senators who had filibustered judicial nominees. " --may I finish my sentence?
John G. Roberts, Jr.: Please.
Seth P. Waxman: The only thing that distinguishes that statement from Jane Doe is knowing that Senator Feingold was part of that group, and reasonable listeners in the context of the ad itself and the web site would certainly have known that. Thank you.
John G. Roberts, Jr.: Thank you, Mr. Waxman. Mr. Bopp?
James Bopp, Jr.: Thank you, Mr. Chief Justice, and may it please the Court: I think the Government's problem here is that they are repudiating the very studies and expert witness testimony that this Court relied upon in recognizing a distinction between sham issue ads and genuine issue ads. That was a methodology that the Government created and this Court relied upon. Now they are converting genuine issue ads which they identified in the record through their expert testimony and their studies. These ads are contained in the joint appendix on pages 159 to 167. Their expert based upon their studies testified that these were genuine issue ads. Now they refused to state, as they do here, refused to state a test to determine what's a genuine ad. So we are left trying to comply with this law and mount the as-applied challenges that this Court said is available to us to look at these ads and determine what essential features there are of these ads. And as I will explain further later, these are grassroots lobbying ads of the type not like Jane Doe or yellow tail, but as... but exactly the type of the PBA ad, for instance, which we have focused on, which is on page 166 of the joint appendix. So in these studies, and these experts, they only looked at the text of these ads to determine whether they were genuine or sham. There was no testimony about the subjective intent of the speaker. There was no testimony about the particular groups who ran these ads on whether or not their PAC was supporting a particular candidate. No expert in McConnell speculated about the possible effect of any particular ad to determine whether it was genuine or sham.
Stephen G. Breyer: How could you tell? I rather liked the one--
James Bopp, Jr.: I'm sorry?
Stephen G. Breyer: --I rather liked the one we had before about Senator Faircloth, and his ad was, Senator Faircloth is against the trial lawyers and their efforts to increase liability laws, so write him. Now, testimony all over the place. That is the advocacy candidate ad of the century. And you couldn't possibly know that without having known that one of the parties had spent millions trying to paint Faircloth's opponent, Senator Edwards, as the creature of the trial lawyers, that anyone... that anyone in North Carolina knew it. So they read those words and they understand precisely what's at stake. They're saying vote against Edwards, vote for Faircloth. You just tell me how anyone could know such a thing without looking at the context.
James Bopp, Jr.: There was no testimony in McConnell that that ad, it... for those that determined whether or not it was sham or genuine, that ad was sham or genuine, there was no testimony, no reference--
Stephen G. Breyer: I thought people offered to bring in such facts as... there was a web site address here. It says, indeed oddly, don't phone the Senator. Go look at the web site. And if you look at that web site, it says defeat him, defeat him, defeat him. I mean, that sounds as if they have defeat in mind. So certainly, there are about four or five things which they said to look at outside the four corners. So I'm not certain what it is in the law that says that you only look to the four corners. I mean, I read the opinion below. Did you read it, by the way, the 1,000-page opinion? I bet you did, the 1,000-page opinion of the district court?
James Bopp, Jr.: --I did indeed.
Stephen G. Breyer: Good. Then you know like I know, and it took me a week, and it probably took you less, but you know what that record was like in the case, don't you?
James Bopp, Jr.: Yes.
Stephen G. Breyer: Thousands and thousands of pages that as I read it, I drew one conclusion. The one conclusion was if there's a law, and it's a good law under the Constitution, if it is, that corporations and labor unions cannot give money to political campaigns. And if it is true, as it is true, that what political campaigns are about now is television. And if it is true, as it is true, that these are the single lion's share, the single best way to get somebody defeated or elected, then if you open the gates and say corporations and rich givers or whatever can contribute by writing these ads and paying for them, forget the first two premises. Forget the rule that says corporations can't contribute. Now, I put all that in front of you. It seems to me what you're asking for is for us to overturn McConnell and to say either in practice or in theory, McCain-Feingold campaign finance law is unconstitutional.
Antonin Scalia: You are asking for that among other things, aren't you?
James Bopp, Jr.: Well, if there's no workable test--
Stephen G. Breyer: And you are asking for nothing else.
James Bopp, Jr.: --If there is no workable test that is reasonably ascertainable by small grassroots organizations that separates genuine issue ads from sham issue ads... this Court in Ashcroft said you cannot throw out the protected speech in order to target unprotected speech. And the line of argumentation that the Government is presenting simply ignores the fact that at least we have a dilemma, we have Congress in session during the blackout periods, voting on items. And we have in the First Amendment one of the four indispensable freedoms, your right to petition the Government.
Stephen G. Breyer: I agree with you it's exactly as Justice Scalia said. If we agree with you in this case, good-bye McCain-Feingold. Maybe we should do it up front. That's what you advocate. Very well. Would you address that? Why should this Court only a year or two after it upholds McCain-Feingold, accept a position that either in fact or in theory overturns that case?
James Bopp, Jr.: Because facial upholdings can only be sustained constitutionally if as-applied challenges are adequate to protect the protected speech. And this case demonstrates that that is probably impossible. It is certainly demonstrating that when the Government has changed its criteria, it is using criteria that it rejected previously now to say genuine issue ads which we asked this Court to rely upon in their testimony and studies as genuine issue ads, that they are repudiating those.
Antonin Scalia: Why do you say that those issue ads are inconsistent with the Government's position here?
James Bopp, Jr.: Well, because they--
Antonin Scalia: You haven't explained that. You're just--
James Bopp, Jr.: --Yes. The Wisconsin Right to Life ads are in every material respect indistinguishable from these six grassroots lobbying ads.
David H. Souter: You're taking this because, in effect on a four corners facial criterion.
James Bopp, Jr.: Yes.
David H. Souter: But one of the issues in this case is whether that is an appropriate methodology, so will you address that?
James Bopp, Jr.: Well, this Court has consistently rejected the idea of looking to, you know, outside the message of the speaker such as subjective intent or--
David H. Souter: We're not talking about subjective intent here. We're talking about what Justice Breyer raised a moment ago. That is, we are looking for the public political context in which the ad is run. He gave the example of the Faircloth Edwards ads. Anyone in North Carolina knew what they meant. Someone in Idaho or New Hampshire probably did not, because they did not know the context. Your argument, seems to me is, ignore the context. And my question is, why should we ignore... why should we do that?
James Bopp, Jr.: --Well, that test that has been articulated by the Government would invite ads to be prohibited based upon the varied understandings of the listener, and that--
David H. Souter: But doesn't any communication depend upon the understanding of the listener? Can we even sensibly talk about what a statement means or an advertisement means without understanding the context in terms of the listener's understanding?
James Bopp, Jr.: --You do that all the time based upon the... the test is, what do the words say? What does the ad say? What does the speech say?
David H. Souter: No. The question is, what do the words mean.
James Bopp, Jr.: Yes, what do they mean.
David H. Souter: And it is impossible to know what the words mean without knowing the context in which they are spoken.
Antonin Scalia: --When they put these exhibits, were those exhibits complete with context?
James Bopp, Jr.: No.
Antonin Scalia: I didn't think so. They just... just like the ads were.
James Bopp, Jr.: There were two huge big studies on... two in '98 and 2000, and there was absolutely no testimony about the--
David H. Souter: My question is, why should we ignore the context? How can we tell what something means without the context?
James Bopp, Jr.: --Well, there is relevant context, such as the person named, the incumbent is a candidate. That would be a relevant context. It is broadcast within 60 days of a general election, in which he is a candidate as well as a voting member of the Senate. That would be context.
David H. Souter: But that... those don't go to meaning in the sense of, for example, the Faircloth Edwards example does. Why should we ignore the aspects of context which determine meaning, i.e., the understanding that a listener would have?
James Bopp, Jr.: Because it simply... it would prohibit all speech because no one would know in advance whether or not there would be--
David H. Souter: You mean the people in North Carolina were unaware of the Edwards position, they were unaware of the distinction between Faircloth and Edwards?
James Bopp, Jr.: --I have no idea.
David H. Souter: Of course they knew that.
James Bopp, Jr.: I have no idea.
David H. Souter: Of course they knew that. And just as presumably, you knew the position of Senator Feingold in these advertisements, and the people in the state knew because of your other... because of your other public statements.
James Bopp, Jr.: Because of one or two press releases?
David H. Souter: Why should those things be ignored?
James Bopp, Jr.: There's absolutely no evidence that anyone in Wisconsin knew his position on the filibuster.
David H. Souter: You think they're dumb?
James Bopp, Jr.: No.
David H. Souter: You have a web site. You have a web site that calls their attention, and you think nobody's going to it?
James Bopp, Jr.: But we can't run the ads, we can't--
David H. Souter: Nobody's paying attention to what the Senator is doing?
James Bopp, Jr.: --If we can't run the ads, we can't draw peoples attention to the web site.
David H. Souter: You think the only source of information about Senator Feingold is your advertisement?
James Bopp, Jr.: No, but I don't--
David H. Souter: Then if your advertisement is not the sole source of information, then why do you assume that no one in Wisconsin knows what the senator has been doing when he votes.
James Bopp, Jr.: --Look, polls show that a majority of the people don't even know who the Vice President of the United States is. So to suggest that they know a particular position--
David H. Souter: So your position is that we ignore context because no one... because the voters aren't smart enough to have a context?
James Bopp, Jr.: --No, that we be allowed to speak so we can give that information to the voters.
Stephen G. Breyer: But that's, that's the point, because where I get into my chain. You have an argument. I'm not denying that. I understand it. But it's sort for me deja vu all over again. We've heard-- it.
James Bopp, Jr.: Yes, but you said--
Stephen G. Breyer: And what happened before... either you can distinguish this, which I don't see how frankly, or you're back into the chain, and if you want to say one more thing about the chain, I didn't draw it to the final ending there, if I take most of the ads... and that's what that Kollar-Kotelly opinion is about. That's what that 1,000-page record is about. That's what the 10,000 pages of testimony were about. That's what McCain-Feingold was about, and all those witnesses. They said in today's world these are the kinds of ads people run just to defeat people. And then they said, moreover, most of the campaign money goes on them. And then they said, moreover, if you let corporations and labor unions contribute to these, well, then they can contribute to the campaign. And the only thing I left out before was, if you're prepared to say the Constitution requires us to let corporations and unions buy these kinds of ads, well, how could it be constitutional to have a statute that forbids them to contribute directly to the candidate, something that's been in existence only since I guess 1904? But how could that be constitutional if they can just give this money directly? Why can't they give this same money to the candidate?
James Bopp, Jr.: --Well, because of your decision in Beaumont, which creates a distinction between contributions and independent speech, and this is independent speech.
Antonin Scalia: It's pretty easy to tell whether you're giving money to the money to the candidate or not, isn't it?
James Bopp, Jr.: Very readily.
Antonin Scalia: That's a fairly bright line that you don't have to worry about stepping over the wrong side of it.
James Bopp, Jr.: That's right.
Antonin Scalia: Whereas this one, especially if you adopt a context determination that requires a 1,000-page district court opinion, who knows.
Stephen G. Breyer: Is that right? I mean, 1,000 is what we have here, is we happen to have three criteria, absolutely clear: Does it mention the candidate? Does it run within 30 or 60 days before the election? And is it targeted to an electorate? Now, that's clear. Now, if you're prepared to say that's unclear, I don't understand it, you don't need a 1,000-page record about that. All you need is a record where you have your organization to come in and show how yours is significant different from the mine run of cases. What's the problem?
James Bopp, Jr.: The problem is you're not giving force to the other conclusion of all three district court judges that there were genuine issue ads.
Stephen G. Breyer: Oh, yes. Yes, I see you could distinguish.
James Bopp, Jr.: And that these ads, you know, fall under a different line of cases. First National Bank versus Bellotti has held that corporate efforts to influence Legislative and Executive Branch officials--
John Paul Stevens: Are you trying to convince us the purpose of these ads was to convince Senator Feingold to change his position on filibusters?
James Bopp, Jr.: --It was indeed. It was to lobby him about the upcoming vote.
John Paul Stevens: Do you think they had much chance? Do you think that was a realistic goal?
James Bopp, Jr.: Yes, as it turns out, because in 2006 we ran the same sort of anti-filibuster ads and Senator Kohl, now up for reelection, changed his position on the filibuster. So these things happen. In other words, people... people's positions are affected by grassroots lobbying, and at least people should have-- the opportunity to engage in grassroots lobbying.
Anthony M. Kennedy: Is that called democracy?
James Bopp, Jr.: We are hopeful, Your Honor. And that our part... our system of self government is based upon the self-government of the people and their ability to influence the actions of governmental officials.
John G. Roberts, Jr.: Mr. Bopp, your argument that McConnell's facial holding should be overturned appears on page 62 of your brief. I take it you have at least 61 page arguing that your as-applied challenge can succeed without overturning McConnell's position?
James Bopp, Jr.: Yes. Yes, we have, which would require the adoption of a reasonably ascertainable test, one that people would not be subject to three years of litigation, scorched earth litigation tactics, intrusive discovery into every aspect of their organization for decades. It would have to be clear, simple, and objective and be able to be implemented on short notice, because things pop up, like the filibuster of a Supreme Court nominee in January of 2006.
Antonin Scalia: What's your test? Their test is fuzzy, I agree with you. What's yours? Do you have a clear one that does not invalidate the whole statute?
James Bopp, Jr.: Well, based on their evidence in McConnell and these grassroots, and these genuine issue ads, I think there are three key or essential features of those ads that we are satisfied would protect grassroots lobbying and genuine issue ads. The first is based upon the content of the communication, they focus on a current legislative matter, take a position on it, urge people to contact them, their congressmen and senators, to take a particular action or position. Secondly--
Antonin Scalia: That says what's good. What is your test for what's bad?
James Bopp, Jr.: --Second, the ads do not mention an election, candidacy, political party, challenger, or the official character, qualifications, or fitness for office. That was the key link the district court found, that these ads not, as Buckley said... and of course McConnell was litigated under Buckley... is that they were not unambiguously candidate-related.
David H. Souter: That's... give us the third one. I want to go back to--
James Bopp, Jr.: The third one is, as long as the ad meets this pattern, that the fact that the ad... ours does not... but the fact that the ad mentions the name, the position of a public official on an issue and praises or criticizes him or her for that does not affect its genuineness.
David H. Souter: --Okay. May I go back to your second criterion? It seems to me your second criterion is simply the injection of magic words back again. You're saying if we don't use certain magic words it's okay. That's a magic words test. You're not looking for any particular word. You're looking for the meaning and breadth of the, of the item. Well, but you said if we don't mention the election and the candidacy of this person for this election, that is one of the sufficient... one of the conditions with the other three which would be sufficient to justify the, on First Amendment grounds, justify running the ad. That seems to me simply to be reinjecting magic words in a negative form.
James Bopp, Jr.: Well, in a much more expansive and comprehensive test which looks to three features of the ad. But in any event, you look at the words all the time. Is it fighting words? You look at what are the words, what are they saying?
Anthony M. Kennedy: We look at fighting words in a context.
James Bopp, Jr.: And I think we have a relatively--
Anthony M. Kennedy: It's one thing to say something in a bikers bar and another thing in the--
James Bopp, Jr.: --And I think we have a relevant context.
Anthony M. Kennedy: --Are there many cases where we look just at the words?
James Bopp, Jr.: Well, you certainly have in--
Anthony M. Kennedy: You can't shout "Fire" in a crowded theater; it has to be a crowded theater.
James Bopp, Jr.: --Well, relevant context, that there is an election upcoming, so it's within 60 days. The person's a candidate. These are relevant... and for that matter, whether the is a current Legislative Branch matter or likely to arise in the near future.
Antonin Scalia: Mr. Bopp, you do not have to establish, do you, that the test you propose will get at every bad ad, that it will be sure to get at every ad that is not a genuine issue ad? Is that the burden on you?
James Bopp, Jr.: I don't believe so, Your Honor.
Antonin Scalia: I thought when we're dealing with the first amendment we give wide scope to the principle that it is, it is better to allow, you know, some bad speech than it is, in the effort to get rid of that bad speech, to eliminate any good speech that is justified. So even if there is something that might sneak through that does achieve what Congress didn't want to achieve, the answer in the First Amendment is that's too bad. There's some stuff you just can't get at. There's a lot of bad speech that is allowed all the time because you can't get at it without suppressing the good speech.
James Bopp, Jr.: I think that's the standard.
Stephen G. Breyer: In fact this isn't the First Amendment totally on one side. Isn't this, isn't this a case where the courts held that there are very significant constitutional interests on both sides of the equation, which is what makes this kind of thing difficult. Isn't that so?
James Bopp, Jr.: And so giving meaning to one side was upholding it facially. Now your job is to give meaning to the other side, which is genuine issue ads that are to be protected as applied.
Stephen G. Breyer: I'm just suggesting why a pure First Amendment test doesn't necessarily answer the question and why we've upheld McCain-Feingold.
James Bopp, Jr.: But even if you use balancing, you've already used it. You upheld it on its face, because you said the vast majority were shams. At the same time, you said there were genuine issue ads. You reserved the question of whether or not the interest is sufficient, the governmental interest is sufficient, to prohibit genuine issue ads in footnote 88. You know, they refuse to give the test. They refuse to tell us what is the standard.
David H. Souter: But your test, as I understand it, is the test to determine whether you fall within this sort of heartland of the statute which we upheld on facial challenge. Yours is a test where exclusion from the facial rule; isn't that correct? That's... that was why you were giving the answer to Justice Scalia that you gave?
James Bopp, Jr.: I did--
David H. Souter: What you're saying: I have three criteria and if I satisfy those criteria, then the, then the facial validity of the statute is not an answer to my claim. That's basically what you're saying.
James Bopp, Jr.: --Yes.
David H. Souter: And of course, if you success in that you're saying, okay, the Government then has the burden of satisfying strict scrutiny. That's the reason for your test, isn't it, to get you out of McCain-Feingold... I mean, to get you out of the holding in McConnell?
James Bopp, Jr.: We're not trying to get out of the holding in McConnell.
David H. Souter: Sure. You're saying this is an applied challenge which is different in some relevant respects, so that the facial holding in McConnell shouldn't apply to us, it shouldn't bar, shouldn't justify the Government barring our ad. Isn't that your logic?
Antonin Scalia: You could say yes to that, I think.
James Bopp, Jr.: Thank you. But the... we're trying to... actually--
David H. Souter: You want to go further than that, I know. But that's your first step.
James Bopp, Jr.: --No, our first--
David H. Souter: That's what you were getting at.
James Bopp, Jr.: --Our first step is we want to give meaning to the promise of McConnell that there were genuine issue ads that could be protected by as-applied challenge.
David H. Souter: The way to do that is say, there's something different about my case from the case which was taken as typical in upholding statute against facial challenge.
Antonin Scalia: He fears the Greeks even when they bear gifts. [Laughter]
James Bopp, Jr.: Yes, we have. We have demonstrated how these ads are materially identical to the genuine issue ads this Government presented to this Court and you relied upon that representation. We have demonstrated why and their experts have agreed that the Yellowtail ad, the Jane Doe ad, is completely different than our ad. Their experts say that our ads are grassroots lobbying ads. Now, we are faced with a change in position of the Government. I mean, in McConnell the Government said naming a candidate is critical. Now their experts say it doesn't matter if you name a candidate or not, any genuine issue, any ad, can influence an election if you mention an issue.
David H. Souter: But your, your principle concern at this point is getting yourself out from the holding of McConnell, in other words, by saying we have a case which was not the typical case in McConnell, that's why it's an as-applied challenge and that's why this is a new ball game. And I take it your principle argument for that in criticizing the Government's position is that the Government didn't use to say that there's something significant or something insignificant about naming the candidate, and now they do. That it seems to me... if I understand your argument... goes back to this context argument or not. Because the argument that's being made is, in context we know perfectly well what's going on.
James Bopp, Jr.: I just think that misrepresents--
David H. Souter: You're saying you shouldn't look at the context.
James Bopp, Jr.: --I think that simply misstates the effect of this ad. If anybody wanted to influence an election with this ad, this was the most remote, attenuated, speculative way.
David H. Souter: Then why did you refer them to the web site? There's nothing remote or speculative about what happens when they look at the web site.
James Bopp, Jr.: And that has been also misstated in the briefing here. There was absolutely nothing on the web site about anything other than the filibuster issue. There was nothing about the PAC or what the PAC was doing. It was all about the filibuster.
David H. Souter: Anything about Senator Feingold?
James Bopp, Jr.: Well, of course. It was about Senator Feingold's position. It was, the one change--
David H. Souter: Did the web site indicate the... the Wisconsin Right to Life's position on Senator Feingold?
James Bopp, Jr.: --Only on the filibuster, yes. It identified... the ads don't, the website does... identified the position of Senator Feingold on the filibuster and criticizes him for that. Now, if that is to be... you know, number one, the whole First Amendment was adopted to allow--
David H. Souter: That's part of the context, isn't it? In other words, you're supplying some--
James Bopp, Jr.: --No.
David H. Souter: --context for the ad. You're saying, if you want to know the context in which we're saying this, look at the website.
James Bopp, Jr.: No. We don't believe that that's part of the context.
David H. Souter: You don't believe that's what you are doing.
James Bopp, Jr.: But see, the FEC doesn't even regulate what's on the Internet. You can do anything you want on the Internet--
David H. Souter: The FEC doesn't regulate anything else in the broader political context except what the statute allows. My point is, it seems to me you are referring to context. Why therefore is it illegitimate for a court to look to context?
James Bopp, Jr.: --We have not referred to context.
David H. Souter: Okay.
James Bopp, Jr.: We are not importing in our analysis--
John Paul Stevens: May I ask a rather basic question? Do you agree that the Constitution permits Congress to pass a statute that prohibits your using electioneering ads that use magic words?
James Bopp, Jr.: --Yes.
John Paul Stevens: Would it also prohibit you from using... urging everyone to look to a web site that used the same magic words?
James Bopp, Jr.: Would it?
John Paul Stevens: Yes.
James Bopp, Jr.: Perhaps, yes.
John Paul Stevens: So that if your web site used the magic words, then your ads would be... could be regulated.
James Bopp, Jr.: You're talking about the constitutionality of the Federal statute that incorporates the cited to website. You know, perhaps. But that's much different than a constitutional standard on what this Court is going to look to. We have no notice of this.
John Paul Stevens: No, but you would agree the statute could be validly applied to an ad that says look at this website, and the web site then uses the magic words?
James Bopp, Jr.: Perhaps. I'm not certain of that. And I'm sorry that I don't have a considered response to that question. But that is much different than what we are faced with. We are faced with ad hoc criteria that is being used by the Government. They reject examining subjective intent because it's unworkable. Now they want to examine subjective intent. They disclaim to this Court and Justice Scalia's question about, well, anything that might influence an election, can we regulate it? They said no. Well now they are claiming that, that anything that might influence an election--
John Paul Stevens: Well, do you believe that the First Amendment would not be violated by an ad that was the functional equivalent of one that contained magic words?
James Bopp, Jr.: --Well, I disagree with that holding of--
John Paul Stevens: There might be an upholdable constitutional difference between two ads that convey the same message.
James Bopp, Jr.: --Well, I don't believe they have the same functional--
John Paul Stevens: If they're the functional equivalent, by hypothesis, they convey the same message.
James Bopp, Jr.: --Well, Your Honor, I lost that argument in this Court. So you know, I'm not trying to relitigate McConnell. I'm trying to give meaning to McConnell. I mean, you talked about genuine issue, as this Court did. Their experts identified genuine issue ads. They said, as this Court said in Wisconsin Right to Life I, as-applied challenges can be brought. And so we're trying to give meaning to that, that there--
Stephen G. Breyer: The theory is that the ad itself on the web site, in your opinion, would have been okay? You turn to the web site three months before the election. It says 16 times out of 16 in the past two years, Feingold and Kohl have voted to filibuster certain of the President's nominees. Feingold and Kohl are putting politics into the court system, creating gridlock and costing taxpayers money. Now three months before the election you put... write that in your ad. Now, is that in your opinion constitutionally protected, gets it out of McCain-Feingold?
James Bopp, Jr.: --In the... as a broadcast ad?
Stephen G. Breyer: Yes. What you did, suppose instead of what you ran, you know, in a broadcast ad.
James Bopp, Jr.: Yes.
Stephen G. Breyer: You think that is protected?
James Bopp, Jr.: Yes. Because whether you praise or criticize a Government official's action in office has nothing to do with whether it falls under the First Amendment's protection of petitioning. In fact that's what, you know, the kind of information... we didn't do that. But that's the kind of information that's very relevant to the constituent's effort to petition.
John G. Roberts, Jr.: Thank you, Mr. Bopp. General Clement, you have two minutes remaining.
Paul D. Clement: Thank you, Mr. Chief Justice. Just a few points in rebuttal. First, I would like to stress the virtue of as-applied challenges. You might wonder in the abstract, wasn't there a problem with the statute that applies to a group running a series of ads and then one of them falls in the period. But then you look at an as-applied challenge and you see that didn't happen here. In fact, the opposite did. This issue was percolating since March of 2003. These ads were run some 500 days after the first filibuster vote. Both before and after Senator Feingold's reelection cycle, they addressed this--
Antonin Scalia: Does that go to their meaning or to the intent of... is that what governs? It's the intent of the person who puts it on? I thought... I thought you were focusing on the meaning of it, what it conveys to the public.
Paul D. Clement: --Justice Scalia, if you're looking for an as-applied challenge that's going to identify a genuine issue ad, I would think that it would go somewhat to intent. And I would think the reason that--
Antonin Scalia: That's new to me. I thought you were asking us to look at the meaning. What does it mean to the--
Paul D. Clement: --No. Our position is slightly different than intervenors on that point. And I think the reason that the series of ads hypothetical is beguiling is because it suggests that because they run the same issue ad all the time, they must be interested in the issue, not the election, and the opposite is true here. They run ads about this issue, they run... they have communications about this issue outside of the period of Senator Feingold's reelection. They don't rely on broadcast ads. They rely on e-alerts when it's not during the election cycle. But when it's during the election cycle, all of a sudden they start running broadcast ads. And I think it shows what the timing suggests. The timing here suggests an intent to influence the election, not an intent to engage on the issue.
Samuel A. Alito, Jr.: How long will the blackout period be during the upcoming year for the presidential candidates?
James Bopp, Jr.: Well, I think that in various places it will be 30 days before the primary and then obviously 60 days before the general.
Antonin Scalia: --It could be as long as 200 days; isn't that correct.
James Bopp, Jr.: Not in any one place. And if there's an argument, though, that because of the way the various broadcast media affect Manchester, New Hampshire, that's a great as-applied challenge. The virtue of as-applied challenges are that you get a concrete record and you don't have to speculate, wow, you know, is it possible to address the filibuster--
Antonin Scalia: You have to speculate before you try to put the ad on.
Paul D. Clement: No, you don't.
Antonin Scalia: You have to speculate whether the Court is going to say well, since you're in the zone of three different radio stations or television stations, a different rule applies. Doesn't the person who wants to speak have to speculate, roll the dice?
Paul D. Clement: No, they don't, Justice Scalia, and one of the arguments that's made to try to suggest that there should be a reconsideration of McConnell is, as-applied checks don't work. How can you say that? In the two cases that have been brought, there were preliminary injunction proceedings that were completed before the blackout period began. So in that case, bring your preliminary injunction if you have a question. But the virtue of as-applied challenges, and the last thing I'll say, is the virtue of as-applied challenges, they're not all created equal. Just because this as-applied challenge fails doesn't mean the statute isn't open to them.
John G. Roberts, Jr.: Thank you, General. The case is submitted.